These are appeals from determinations of deficiencies in income taxes for the calendar year 1918 in the amounts of $1,926.14 as to C. G. Burnham, and $3,440.89 as to F. G. Burnham. From the pleadings and from depositions and documentary evidence introduced by the taxpayers, the Board makes the following
FINDINGS OF FACT.
The taxpayers are individuals residing at Holyoke, Mass., and prior to April 1, 1918, were members of a partnership under the firm name of F. G. Burnham, dealing in grain and mason’s supplies.
On April 1, 1918, the partnership was dissolved by the retirement of F. G. Burnham. At the time of the dissolution there was no distribution of the assets but simply a continuation of the business by C. G. Burnham- individually.
It was agreed on dissolution that C.'G. Burnham would retain the partnership books and endeavor to collect accounts due. Thereafter, there was to be a division of the collections in accordance with the interests of the partners.
The accounts which the taxpayers seek to deduct as bad debts were not charged off the partnership books until 1923 or 1924. They were claimed as deductions in 1918 because F. G. Burnham considered that in a business such as this a percentage of accounts running from 25 to 40 per cent was always doubtful, and the particular accounts for which deductions were sought were believed to be the most uncertain of the accounts on the partnership books.
The total of the deductions disallowed by the Commissioner is $14,940.41, of which C. G. Burnham claimed 40 per cent and F. G. Burnham claimed 60 per cent. These percentages are in accordance with the respective interests of the taxpayers in the partnership.
DECISION.
The determinations of the Commissioner are approved.
Arundell not participating.